                                                                                            FILED
                                                                                   2019 May-21 PM 01:29
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

 BAKHODIR MADJITOV,                        )
                                           )
       Petitioner,                         )
                                           )
 v.                                        )    4:18-cv-01188-RDP-HNJ
                                           )
 WILLIAM BARR, et al.,                     )
                                           )
       Respondents.                        )

                          MEMORANDUM OPINION
      On May 3, 2019, the Magistrate Judge entered a Report (Doc. #10)

recommending Petitioner Bakhodir Madjitov’s motion for judgment on the pleadings

and petition for writ of habeas corpus be denied without prejudice. On May 13, 2019,

Madjitov filed a document titled, “Verified Petition for Writ of Habeas Corpus pursuant

to 28 U.S.C. § 2241 and Complaint for Declaratory and Injunctive Relief,” which the

court construes as objections to the Report and Recommendation. (Doc. # 11).

      Madjitov, a native and citizen of Uzbekistan, relies on 8 U.S.C. § 1226(c) and

case law pertinent to that statutory provision to insist that Respondents have

unreasonably subjected him to mandatory indefinite detention without a bond hearing

for 17 months, in violation of his Fifth Amendment right to due process of law. (Doc.

#1; Doc. #11 at 1-18). For relief, he demands an individualized bond hearing. (Doc.

#11 at 9). Madjitov also declares 8 U.S.C. § 1231 and Zadvydas v. Davis, 533 U.S. 678
(2001), present concerns analogous to § 1226(c) and demands an individualized bond

hearing pursuant to § 1231. (Id. at 13-14).

      Madjitov does not dispute that his order of removal to Uzbekistan became final

on July 24, 2014, the date the BIA dismissed his first appeal. (Doc. #1 at 6, 20; Doc.

#6-1 at ¶ 20). See also, 8 C.F.R. § 1241.1(a) (order of removal by IJ becomes final upon

dismissal of appeal by the BIA). The entry of the final order of removal means Madjitov

is not “being detained pursuant to § 1226(c), which governs only detention prior to a

final removal order. Instead, he is being detained now pursuant to a wholly different

statute, INA § 241(a), 8 U.S.C. § 1231(a), which controls the detention and removal of

an alien subject to a final order of removal.” De La Teja v. United States, 321 F.3d 1357,

1363 (11th Cir. 2003). “Because the Attorney General no longer is acting pursuant to

§ 1226(c), it is unnecessary and altogether inappropriate” to consider whether

Madjitov’s “detention pursuant to that provision violates the Due Process Clause of the

Fifth Amendment.” Id.

      Therefore, only § 1231 and relevant Supreme Court and Eleventh Circuit

precedent concerning that provision are applicable to Madjitov’s current detention,

which began on December 22, 2017. (Doc. #10 at 3) (citing Doc. #6-1 at ¶ 13).

Although Uzbekistan routinely issues travel documents to their citizens who complete

an application for removal back to Uzbekistan, Madjitov repeatedly has refused to

complete the application during his detention. (Doc. #6-1 at ¶¶ 16-23, 25-26; Doc. #8

at 4-5). Madjitov also has filed two motions to reopen with the BIA. (Doc. #8 at 33,
                                              2
38, 40). The BIA denied his first motion to reopen on May 25, 2018, and has not

adjudicated the second motion to reopen. (Id. at 20).

      Madjitov’s own actions have restarted and suspended the clock with regard to

the presumptively reasonable six-month removal period in Zadvydas, 533 U.S. at 701.

Therefore, the petition is premature. Linares v. Department of Homeland Sec., 598 F. App’x

885, 886 (11th Cir. 2015) (quoting § 1231(a)(1)(C) (petitioner who “‘acts to prevent [his]

removal subject to an order of removal’” thereby “extend[s] the removal period beyond

the 90 days following the finalization of his removal order”)); Akinwale v. Ashcroft, 287

F.3d 1050, 1052 n.4 (11th Cir. 2002) (removal period effectively interrupted when

petitioner’s removal stayed pending an appeal).

      For the foregoing reasons, the court hereby ADOPTS the report of the

Magistrate Judge and ACCEPTS his recommendations. In accordance with the

recommendation, the court finds that Madjitov’s motion for judgment on the pleadings

(doc. 9) is due to be DENIED and his petition is due to be DISMISSED WITHOUT

PREJUDICE as PREMATURE.

      A separate order will be entered.

      DONE and ORDERED this May 21, 2019.



                                          _________________________________
                                          R. DAVID PROCTOR
                                          UNITED STATES DISTRICT JUDGE




                                            3
